      Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION

 RUBEN GUTIERREZ,                        §
     Plaintiff,                          §
                                         §
 v.                                      §       CIVIL ACTION NO. 1:19-cv-00185
                                         §          *DEATH PENALTY CASE*
 LUIS V. SAENZ, et al.,                  §
     Defendants.                         §

         DEFENDANTS COLLIER, DAVIS, AND LEWIS’ OPPOSED
                MOTION FOR PROTECTIVE ORDER



       Defendants Bryan Collier, Lorie Davis, and Billy Lewis (“Defendants”),

through the Attorney General for the State of Texas, file this opposed motion for entry

of a protective order to protect them from unnecessary and unfeasible written

discovery requests, and respectfully show the following:

                              I. Procedural Posture

       On June 16, 2020, the United States Supreme Court granted Mr. Gutierrez’s

motion for a stay of execution. In its stay order, the Court directed this Court to

“promptly determine whether serious security problems would result if a prisoner

facing execution is permitted to choose the spiritual adviser the prisoner wishes to

have in his immediate presence during the execution.” Gutierrez v. Saenz, No. 19-

8695, 2020 WL 3248349, at *1 (U.S. June 16, 2020). The Court has distributed the

certiorari petition for conference on September 29, 2020.
     Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 2 of 8



      On June 17, 2020, this Court entered an order setting a July 8, 2020, deadline

to conduct discovery, and a July 22, 2020, deadline to file briefing on the security

question evidence and the DNA claims.

                                II. Discovery Posture

      In light of the Court’s abbreviated discovery and briefing schedule, Defendants

suggested that the parties exchange thorough disclosures, producing all the relevant

documents, and then discuss what additional documents may be necessary in lieu of

written discovery requests. Particularly because written discovery requests entitle

the responding party to thirty days to respond, and take time to draft objections and

formal responses. Fed. R. Civ. Pro. 33, 34, 36. Nonetheless, on June 23, 2020, Mr.

Gutierrez served three sets of written discovery requests to each of the three

Defendants, requiring nine sets of responses. Appended as Exhibit A. Pursuant to the

Federal Rules, Defendants’ responses are due July 23, 2020—a date well after the

discovery deadline and after the parties’ briefing deadline. Plaintiff’s counsel has also

provided a list of six (6) depositions they intend to notice.

      A nearly identical lawsuit, Patrick Murphy v. Bryan Collier, et al, No. 4:19-cv-

1106, is currently pending in the Southern District of Texas, Houston Division, before

District Judge Hanks. Like Mr. Gutierrez, Murphy brought suit alleging that TDCJ’s

policy of prohibiting all but the TDCJ Warden and the TDCJ Director in the execution

chamber violates his religious rights under the First Amendment and the Religious

Land Use and Institutionalized Persons Act. Murphy sued the same three TDCJ

defendants as Gutierrez sued in the instant case. Extensive discovery has been



                                            2
     Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 3 of 8



completed in Murphy on the issue of TDCJ’s security concerns of allowing a spiritual

advisor inside the execution chamber and asserted alternative policies that are less

restrictive.1 The claims and issues in Murphy are identical to those on which the

Supreme Court has requested evidence in the instant case.

       Plaintiffs requested, and Defendants agreed that the parties may use all of the

evidence generated in the Murphy case. Plaintiff’s counsel have already obtained

copies of all of the non-confidential Murphy evidence, including records, written

discovery, and deposition transcripts. Once this Court grants the parties’ unopposed

motion for entry of a joint protective order [ECF. NO. ___], Defendants will produce

copies of the confidential Murphy evidence as well.

                     III. Legal Standard for Protective Order

       Federal Rule of Civil Procedure 26(c)(1) authorizes the Court, for good cause,

to forbid discovery to protect a party from “annoyance, embarrassment, oppression,

or undue burden or expense.” The burden is on the party seeking the protective order

to show it is necessary, who must also show “a particular and specific demonstration


1       In Murphy, the following discovery has been completed: Depositions of three (3) TDCJ
chaplains who performed a role in executions; Deposition of Director Lorie Davis; Deposition
of Officer John Doe (an officer with many years of experience in security before and during
executions); Interrogatories for Director Bryan Collier, Director Lorie Davis, Warden Billy
Lewis, and former-TDCJ Chaplain David Collier; and a video-recorded walk-through of the
execution chamber and surrounding areas at the Huntsville Unit.
        In addition to thousands of pages of records, the following key documents have been
produced in Murphy: TDCJ employee and chaplain training; protocols relating to employee
background checks; a schematic of the Huntsville Unit execution chamber and surrounding
areas; TDCJ chaplaincy manual; previous and current versions of the TDCJ execution
protocol; all existing records identifying which TDCJ-employed chaplains were present in the
execution chamber during executions; photographs of the inside of the execution chamber
from various angles; sworn affidavit of Jeremy Desel regarding security concerns relating to
executions; and sworn affidavit of Director Lorie Davis regarding security concerns relating
to executions.
                                             3
     Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 4 of 8



of fact as distinguished from stereotyped and conclusory statements.” In re Terra Int’l,

Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d

1323, 1326 n.3 (5th Cir. 1978)).

               IV. Reasonable Limits on Discovery are Necessary

       In light of the Supreme Court’s conference setting on September 29, 2020, and

this Court’s abbreviated discovery and briefing schedule, Defendants do not believe

the Court contemplated voluminous Level 2 discovery in this case. Moreover, there is

little room for extending time: Briefs are due July 22, 2020 and Reply briefs due by

July 29, 2020. A substantial extension of the discovery deadline, and accordingly the

briefing deadline, to allow for the Plaintiff’s requested discovery would leave this

Court with very little time to consider the briefs and evidence before it must submit

its determination as ordered by the Supreme Court.2

       Counsel for the parties have conferred several times over the past week in an

attempt to resolve discovery and timing issues informally. Defendants have requested

that Plaintiff withdraw his written discovery requests and to re-evaluate what

records he believes he still needs after he reviews the Murphy discovery. While




2       TDCJ executives, including Bryan Collier, Lorie Davis, and many others are
extremely busy responding to the ongoing COVID-19 pandemic as it effects the prison
population. Additionally, TDCJ is set for a bench trial on July 13, 2020 before Judge Keith
Ellison in the Southern District of Texas, Houston Division in the case of Valentine v.
Linthicum, et al., No. 4:20-cv-1115. In Valentine, a putative class filed suit alleging that TDCJ
officials are deliberately indifferent to a serious risk from COVID-19. Because of the nature
of the claims, Judge Ellison expedited the trial setting and has planned ten (10) days for trial.
TDCJ executive officials will not be available to respond to discovery or any other litigation-
related tasks during that period.
                                               4
     Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 5 of 8



Plaintiff indicated he may re-evaluate what is missing, he refuses to withdraw any of

the propounded discovery.

       Little or no additional discovery is necessary in the instant case in order to

comply with the Supreme Court’s directive to determine TDCJ’s security problems

with allowing clergy inside the execution chamber. Discovery on the same issue has

been completed in another case raising the exact same claim, and Gutierrez’s

discovery requests are wholly duplicative. Accordingly, Defendants request the Court

issue a protective order quashing the written discovery propounded by Plaintiff thus

far, and to set reasonable limits on permissible discovery, if any additional discovery

is required at all.

                                     Conclusion

       In light of the Supreme Court’s directive and conference setting, the current

discovery deadline should be maintained and reasonable limitations on discovery

should be ordered. The parties may utilize the extensive discovery generated in

Murphy v. Collier, which obviates the necessity of additional discovery. Should the

Court conclude that some limited discovery is necessary, Defendants propose that it

be limited to a single deposition and ten (10) requests for production per side. A

deposition and ten requests for production will be more than sufficient for the parties

to obtain any evidence they believe is lacking after evaluating the Murphy evidence.


                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas



                                           5
Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 6 of 8



                               JEFFREY C. MATEER
                               First Assistant Attorney General

                               RYAN L. BANGERT
                               Deputy First Assistant Attorney General

                               DARREN L. MCCARTY
                               Deputy Attorney General for Civil Litigation

                               SHANNA E. MOLINARE
                               Division Chief
                               Law Enforcement Defense Division

                               EDWARD L. MARSHALL
                               Division Chief
                               Criminal Appeals Division

                               /s/Leah O’Leary
                               LEAH O’LEARY
                               Assistant Attorney General
                               Attorney-in-Charge
                               State Bar No. 24079074
                               Southern District No. 1563191
                               Leah.Oleary@oag.texas.gov

                               Law Enforcement Defense Division
                               OFFICE OF THE ATTORNEY GENERAL
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               (512) 463-2080 / Fax (512) 370-9918

                               AMY L. PRASAD
                               Assistant Attorney General
                               Co-Counsel
                               Texas Bar No. 24037295
                               Southern District No. 563045
                               Amy.Prasad@oag.texas.gov

                               JAY CLENDENIN
                               Assistant Attorney General
                               Co-Counsel
                               Texas Bar No. 24059589
                               Southern District No. 920324
                               Jay.Clendenin@oag.texas.gov


                                 6
     Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 7 of 8



                                        ATTORNEYS FOR DEFENDANTS
                                        COLLIER, DAVIS, AND LEWIS




                        CERTIFICATE OF CONFERENCE

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I

conferred with counsel for Ruben Gutierrez regarding withdrawing his written

discovery requests and about reasonable limitations on discovery. Plaintiff is opposed

to the relief sought in this motion.

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General



                       NOTICE OF ELECTRONIC FILING

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing a true and correct copy of the foregoing in

accordance with the Electronic Case Files system of the Southern District of Texas,

on June 29, 2020.

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General




                                          7
     Case 1:19-cv-00185 Document 77 Filed on 06/29/20 in TXSD Page 8 of 8



                          CERTIFICATE OF SERVICE

       I, LEAH O’LEARY, Assistant Attorney General of Texas, do hereby certify

 that on June 29, 2020, a true and correct copy of the foregoing was served by email

 and by the electronic case-filing system of the Court to the following counsel of

 record, who consented in writing to accept service by electronic means:

Peter Walker                                 Richard Rogers, III
Federal Community Defender for               3636 S. Alameda St., Suite D191
the Eastern District of Pennsylvania         Corpus Christi, TX 78411
601 Walnut St., Suite 545 West               rwrogersiii@aol.com
Philadelphia, PA 19106
peterwalker@fd.org


Edward Sandoval                              Rene De Coss
First Assistant District Attorney            City Attorney, Brownsville, Texas
Cameron County, Texas                        914 E. Van Buren
964 East Harrison St.                        Brownsville, TX 78520
Brownsville, TX 78520                        renedecoss@cob.us
appellate@co.cameron.tx.us



                                        /s/Leah O’Leary
                                        LEAH O’LEARY
                                        Assistant Attorney General




                                         8
